Examiner’s Reasons for Allowance
The prior art of record does not disclose a foldable structure comprising a first planar laminate and second planar laminate, each with facing layers and foam sandwiched between, a perimeter structure having first elongate flange surface joined to a first elongate web surface and a second flange surface as the first, the first and second surface spaced a first distance  and forming a C channel, a second perimeter section as the first with third surface joined to a second web surface at a fourth junction, a fourth flange surface to the second web at a fourth junction, the third flange surface and the fourth flange surface spaced a second distance forming a C channel, the first perimeter section secured to the first edge of the first planar laminate with the first distance spacing the first and second flange surfaces to receive a linear edge of the foam, the second perimeter section being like the first with third and fourth flange surfaces to receive the foam of a second laminate, the first perimeter having hinge knuckles and a first tongue and groove seal proximate to the second junction, the second perimeter section having a third series of hinge knuckles and a second tongue and groove, the first knuckles intermeshed with the third, a first cylindrical rod in the knuckles and the first tongue and groove seal portion configured to intermesh with the second tongue and groove seal portion when the pivotably junction is in the folded position.




Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Katcheves whose telephone number is (571)272-6846. The examiner can normally be reached Monday-Thursday, 8:00 am to 6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BASIL S KATCHEVES/Primary Examiner, Art Unit 3633